Citation Nr: 0944968	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-18 221	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for an esophagus 
disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a prostate 
disability.

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities.

5.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include 
left leg sciatica.

6.  Entitlement to an effective date earlier than July 7, 
2006, for the grant of service connection for disc disease of 
the lumbosacral spine, to include on the basis of clear and 
unmistakable error (CUE).

7.  Entitlement to an effective date earlier than July 7, 
2006, for the grant of service connection for gastritis, to 
include on the basis of clear and unmistakable error (CUE).

8.  Entitlement to an effective date earlier than February 
28, 2006, for the grant of service connection for 
posttraumatic stress disorder (PTSD), to include on the basis 
of clear and unmistakable error (CUE).

9.  Entitlement to an effective date earlier than July 7, 
2006, for the grant of service connection for right lower 
extremity sciatica. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to December 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) from April 2008 and January 2009 rating decisions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Hartford Connecticut.  In the April 2008 decision, the RO 
denied entitlement to service connection for Barrett's 
esophagitis and denied an effective date earlier than 
February 28, 2006 for service connection for PTSD and an 
effective date earlier than July 7, 2006 for service 
connection for disc disease of the lumbosacral spine, 
gastritis, and right lower extremity sciatica, including on 
the basis of CUE.  

In the January 2009 decision, the RO denied entitlement to 
service connection for left leg sciatica, a heart disability, 
a prostate disability, peripheral neuropathy of the bilateral 
upper extremities, and peripheral neuropathy of the bilateral 
lower extremities.  

The Veteran testified before the undersigned at a May 2009 
Central Office hearing. A transcript of that hearing has been 
associated with his claims folder.

In October 2009, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a heart 
disability, a prostate disability, peripheral neuropathy of 
the bilateral upper extremities, and peripheral neuropathy of 
the bilateral lower extremities, to include left leg 
sciatica, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's esophagus disability, Barrett's esophagus, 
is the result of an in-service disease or injury.

2.  In a May 1975 rating decision, service connection was 
denied for a low back disability and gastritis.  The Veteran 
was notified of his appellate rights in June 1975, but did 
not appeal and the decision became final.  Petitions to 
reopen the claim were denied in September 1978, September 
1985, and December 1987.

3.  A petition to reopen the claim for service connection for 
a low back disability and gastritis was received on July 7, 
2006; and there is no evidence of an unadjudicated formal or 
informal claim for entitlement to service connection for a 
low back disability and gastritis prior to this date.  

4.  The May 1975 rating decision which denied service 
connection for a low back disability and gastritis and the 
September 1978, September 1985, and December 1987 rating 
decisions which denied the Veteran's petitions to reopen the 
claim considered the correct law and evidence as they then 
existed and were not the product of an undebatable error. 

5.  In a September 1985 rating decision, service connection 
was denied for PTSD.  The Veteran was notified of his 
appellate rights at that time, but he did not appeal and the 
decision became final.

6.  A petition to reopen the claim for service connection for 
PTSD was received on February 28, 2006; and there is no 
evidence of an unadjudicated formal or informal claim for 
entitlement to service connection for PTSD prior to this 
date.  

7.  The September 1985 rating decision which denied service 
connection for PTSD considered the correct law and evidence 
as they then existed and was not the product of an 
undebatable error. 

8.  Service connection for right lower extremity sciatica was 
granted in conjunction with the Veteran's petition to reopen 
the claim for service connection for a low back disability, 
received on July 7, 2006.  A claim of service connection for 
right lower extremity sciatica was not received prior to this 
petition.




CONCLUSIONS OF LAW

1.  The criteria for service connection for an esophagus 
disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for an effective date earlier than July 7, 
2006, for the grant of service connection for a low back 
disability have not been met. 38 U.S.C.A. §§ 5109A, 5110(a), 
7105(c) (West 2002); 38 C.F.R. §§ 3.105(a), 3.400, 20.200, 
20.201 (2009).

3.  The criteria for an effective date earlier than July 7, 
2006, for the grant of service connection for gastritis have 
not been met. 38 U.S.C.A. §§ 5109A, 5110(a), 7105(c); 38 
C.F.R. §§ 3.105(a), 3.400, 20.200, 20.201.

4.  The criteria for an effective date earlier than February 
28, 2006, for the grant of service connection for PTSD have 
not been met. 38 U.S.C.A. §§ 5109A, 5110(a), 7105(c); 38 
C.F.R. §§ 3.105(a), 3.400, 20.200, 20.201.

5.  The criteria for an effective date earlier than July 7, 
2006, for the grant of service connection for right lower 
extremity sciatica have not been met.  38 U.S.C.A. 
§§ 5101(a), 5109A, 5110(a), 7105(c) (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.105(a), 3,151(a), 3.400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for service connection for 
an esophagus disability, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

As for the Veteran's claim for entitlement to earlier 
effective dates, to include on the basis of CUE, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA does not apply to claims of CUE in decisions of 
a VA regional office.  Simmons v. Principi, 17 Vet. App. 104, 
109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002).  

The claim for entitlement to earlier effective dates for the 
grant of service connection for a low back disability, 
gastritis, PTSD, and right lower extremity sciatica arise 
from the Veteran's disagreement with the initial effective 
dates assigned after the grant of service connection.  The 
courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been 
granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or address prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

There is no reported evidence that remains outstanding, nor 
is there any indication of the need for additional 
examination s or opinions.  Further assistance is unlikely to 
assist the Veteran in substantiating entitlement to earlier 
effective dates.


Analysis

Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's medical records reveal that he has been 
diagnosed as having a current esophagus disability.  For 
example, a December 2008 surgical pathology report from 
Collaborative Laboratory Services indicates a diagnosis of 
Barrett's esophagus.  The Veteran's service treatment records 
indicate that he was treated on numerous occasions for 
gastrointestinal symptoms and that in June 1974 he was 
diagnosed as having acute gastritis and probable Barrett's 
epithelium of the lower esophagus.  Thus, there is evidence 
of a current esophagus disability and an in-service esophagus 
condition.

The only medical opinion as to the etiology of the Veteran's 
current esophagus disability is that of the VA physician who 
conducted a November 2007 VA examination.  In a December 2007 
e-mail addendum to the November 2007 VA examination report, 
the examiner provided an opinion that it was likely ("as 
likely as not") that the Veteran's esophagitis started in 
service.  This opinion was based on a review of his service 
treatment records and post-service medical records, which 
included evidence of acute gastritis with chronic esophageal 
inflammation.  The examiner concluded that it was his opinion 
that over time the Veteran's gastrointestinal condition 
(including his esophagus disability) persisted and worsened 
to what its manifestation was at the time of the November 
2007 VA examination.

The VA physician who provided the December 2007 opinion 
explained the reasons for his opinion and it is consistent 
with the evidence of record.  Therefore, the opinion is 
entitled to substantial probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  

As the weight of the evidence is in favor of a conclusion 
that a link exists between the Veteran's current esophagus 
disability and his in-service esophagus condition, the Board 
concludes that the criteria for service connection for an 
esophagus disability have been met.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. § 3.303.  

Earlier Effective Dates

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).   

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 5109A, 38 C.F.R. 
§ 3.105(a). 

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different. Id. at 44. 

The United States Court of Appeals for Veterans Claims 
(Court) has established a three-pronged test, each of which 
must be met before clear and unmistakable error is 
established: either (1) the correct facts, as they were known 
at the time, were not before the adjudicator (i.e. more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, (2) the error must be 
"undebatable" and of the sort "which had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question. Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. 
App. 310 (1992)).  

In order to be CUE, the error must be of a type that is 
outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. 
Cir. 1999).

Low Back Disability and Gastritis

The current effective date of the grant of service connection 
for the Veteran's disc disease of the lumbosacral spine and 
gastritis is July 7, 2006, the date the Veteran's petition to 
reopen the claim was received.  The RO denied the Veteran's 
initial claim for service connection for a low back 
disability and gastritis in a May 1975 rating decision.  The 
denial was based on a May 1975 VA examination report which 
noted that the Veteran had reported a history of a back 
condition and intestinal parasites but that he did not have 
any residuals of such conditions at the time of the 
examination.  

The Veteran submitted several petitions to reopen the claim 
and the RO denied the petitions in September 1978 and 
September 1985 because new and material evidence had not been 
presented.  The RO also denied a petition to reopen the claim 
for service connection for a low back disability in a 
December 1987 rating decision. 

Inasmuch as the Veteran was properly notified of the May 1975 
decision and he did not submit a notice of disagreement (NOD) 
within one year, the decision is final and binding.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201.  Thus, 
the only way that an earlier effective date may be assigned 
for the grant of service connection for the Veteran's low 
back disability and gastritis is if CUE can be shown in one 
of the prior decisions.  38 C.F.R. § 3.105(a).
 
The Veteran claims that he is entitled to an earlier 
effective date on the basis that there was CUE in the May 
1975, September 1978, September 1985, and December 1987 
rating decisions.  

As for the May 1975 rating decision which denied service 
connection because the Veteran did not have any residuals of 
a low back condition or gastritis at the time of the May 1975 
VA examination, the Veteran alleged during the October 2009 
hearing that the RO failed to consider evidence in the record 
which indicated that prior to the May 1975 VA examination he 
was hospitalized for a back condition and was treated for a 
stomach condition in service.  

At the time of the Veteran's January 1975 claim, establishing 
service connection required evidence of a current disability.  
38 C.F.R. § 3.303(a) (1975).  While the Veteran's service 
treatment records indicate that he was hospitalized in 1973 
for a back injury due to an automobile accident and was 
treated numerous times in service for gastrointestinal 
symptoms, there was no evidence in the record of any post-
service back or stomach disability at the time of the RO's 
May 1975 decision.  The RO made its determination based on 
the correct facts as they were known at the time and a 
disagreement with how the RO evaluated the facts is 
inadequate to raise a claim of clear and unmistakable error.  
Simmons v. West, 14 Vet. App. 84, 89 (2000); Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  Accordingly, there has 
been no showing of CUE in the May 1975 decision.  

In a September 1978 administrative decision, the RO denied 
the Veteran's April 1978 petition to reopen his previously 
denied claim, because he had failed to report for a scheduled 
VA examination.  In the Veteran's July 2006 claim, his 
representative alleged that the RO failed to review VA 
medical records that had been submitted in conjunction with 
the petition to reopen.  In July 2008 and June 2009 written 
statements, the Veteran's representative stated that within 
one year of the May 1975 rating decision, evidence was 
submitted which established that the Veteran had chronic 
gastritis and that VA regulations require a claim to be 
reopened and considered in light of new evidence if new and 
material evidence is received within one year of a decision.

Regardless of whether new and material evidence was submitted 
by the Veteran in connection with his petition to reopen, 
regulations in effect at the time of his April 1978 petition 
provide that every person applying for or in receipt of 
compensation or pension shall submit to examinations, 
including periods of hospital observation, when required by 
the Veterans Administration under Veterans Administration 
regulations or other proper authority.  38 C.F.R. § 3.329 
(1978).  The Veteran failed to appear for a scheduled VA 
examination in July 1978 and the September 1978 
administrative decision advised the Veteran that no further 
action would be taken on his claim unless he informed the RO 
of his willingness to report for an examination.  The notice 
letter provided a block for the Veteran to indicate his 
intentions to report for an examination and respond to the 
RO.  The Veteran did not respond to the notice letter.

Where evidence requested in connection with a claim to reopen 
is not furnished within one year after the date of the 
request, the claim will be considered abandoned.  After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, compensation based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a) (1978) (at the time of the April 
1978 rating decision, the provisions of 38 C.F.R. § 3.655 
(2009) pertaining to the failure to report for an examination 
were not in effect).

The Veteran failed to respond to the RO's request for a VA 
examination and the RO correctly determined that he had 
abandoned his claim in accordance with the law in effect at 
the time of his April 1978 petition.  Hence, there has been 
no showing of CUE in the September 1978 decision.  

As for the September 1985 and December 1987 rating decisions,  
the Veteran claims that the RO failed to consider newly 
submitted evidence, including VA medical records from January 
1975 to January 1978 which showed treatment for gastritis, a 
June 1985 medical treatment report documenting low back pain, 
August 1984 to February 1986 treatment records from Dr. Matza 
demonstrating ongoing treatment for a low back disability, 
and a September 1987 VA examination report which provided a 
diagnosis of degenerative disc disease of the lumbar spine.  
The Veteran claims that such evidence was new and material 
and that failure to consider such evidence constitutes CUE.

The September 1985 decision indicates that VA medical records 
from 1975 forward were reviewed and the December 1987 
decision referred to the September 1987 VA examination.  
While the decisions did not indicate what other evidence may 
have been considered,  the RO was not required to specify the 
evidence considered or the reasons for the disposition.  
Prior to February 1, 1990, rating decisions generally lacked 
such specificity.  See 38 U.S.C.A. § 5104(b) (West 2002); 
Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  Thus, silence 
in a final RO decision made before February 1990 cannot be 
taken as showing a failure to consider evidence of record.  
Id. at 421. 

Furthermore, even if the evidence of record had warranted a 
reopening of the Veteran's claim in September 1985 or 
December 1987, there was no evidence of a relationship 
between the Veteran's back disability or gastritis and 
service.  Hence, reopening would not necessarily have lead to 
a grant of service connection.  As such, the failure to 
reopen could not be CUE.  In addition to requiring evidence 
of a current disability, regulations in effect at the time of 
the Veteran's June 1985 and July 1987 petitions required 
evidence of a nexus between a claimed in service disease or 
injury and a current disability.  38 C.F.R. § 3.303(a) (1985 
& 1987).  Therefore, even if the evidence of record at the 
time of the September 1985 and December 1987 decisions 
warranted a reopening of the Veteran's claim, the outcome 
would not have been manifestly different.  See Damrel, 6 Vet. 
App. at 245.  Accordingly, there has been no showing of CUE 
in the September 1985 or December 1987 decisions.  

As there has been no showing of CUE in the May 1975 rating 
decision, that decision became final and binding on the 
Veteran when he did not appeal the decision and his claim 
could only be reopened with new and material evidence.  
Similarly, there has been no showing of CUE in the September 
1978, September 1985, or December 1987 decisions which denied 
the Veteran's petitions to reopen the claim.  Thus, when the 
RO granted the Veteran's July 7, 2006 petition to reopen the 
claim, the date of receipt of that petition was the earliest 
possible effective date.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i);(where claim received over a year after 
separation from service, effective date is date of receipt of 
claim, or date entitlement arose, whichever is later); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993) (by statute and 
regulation, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of an 
original claim which was previously denied).  

As the effective dates of the grant of service connection for 
the Veteran's disc disease of the lumbosacral spine and 
gastritis are the earliest possible, he cannot be entitled to 
earlier ones, and his claim for earlier effective dates must 
therefore be denied.

PTSD

The current effective date of the grant of service connection 
for the Veteran's PTSD is February 28, 2006, the date the 
Veteran's petition to reopen the claim was received.  The RO 
denied the Veteran's initial June 1985 claim in a September 
1985 rating decision and the Veteran was properly notified of 
the decision.  As he did not submit a NOD within one year, 
the decision is final and binding and CUE must be shown in 
order to assign an earlier effective date.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.105(a), 20.200, 20.201.  

In a February 2009 statement, the Veteran's representative 
claimed that there was CUE in the September 1985 decision 
because the Veteran's service treatment records documented 
complaints of nervousness and anxiousness in December 1972, 
but that the RO stated in its decision that there was no 
evidence of any chronic psychiatric condition in the 
Veteran's service treatment records and that the only 
indication of any psychiatric illness was a March 1982 Agent 
Orange examination report which noted evidence of depression.   
In the alternative, the Veteran claimed during the October 
2009 hearing that VA failed to assist him with the 
development of his claim in terms of verifying his claimed 
stressors.
 
The RO's September 1985 denial was based on the absence of a 
diagnosis of PTSD, and the existence of the claimed 
disability was a necessary element for a grant of service 
connection under the law in effect at that time.  38 C.F.R. 
§ 3.303(a) (1985). While the Veteran's service treatment 
records indicate that he reported nervousness and anxiousness 
in December 1972, the argument that these symptoms reflected 
the possibility that the Veteran had a chronic psychiatric 
condition, such as PTSD, is merely a disagreement as to the 
RO's evaluation of the facts and is not a basis for a finding 
of CUE.  Simmons, 14 Vet. App. at 89; Luallen v. Brown, 8 
Vet. App. at 95 (1995).

Furthermore, the argument that there is CUE in the September 
1985 decision because VA failed to assist the Veteran with 
the development of his claim in terms of verifying his 
claimed stressors is without merit because the failure to 
provide assistance with the development of a claim can never 
constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed. 
Cir 2002), Elkins v. Brown, 8 Vet. App. 391, 396 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

As there has been no showing of CUE in the September 1985 
rating decision and the Veteran did not appeal the decision, 
that decision became final and binding on the Veteran.  The 
RO granted the Veteran's February 28, 2006 petition to reopen 
his claim and the date of receipt of that petition is the 
earliest possible effective date.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(b)(2)(i); Waddell, 5 Vet. App. at 456. 
Therefore, the claim for an earlier effective date for 
service connection for PTSD must be denied.
Right Lower Extremity Sciatica

The current effective date of the grant of service connection 
for the Veteran's right lower extremity sciatica is July 7, 
2006, the date the Veteran's petition to reopen the claim for 
a low back disability and gastritis was received.  The 
Veteran contends that he is entitled to an earlier effective 
date but neither he, nor his representative have advanced any 
specific argument as to why this is so.  In his December 2007 
claim, the Veteran suggested an alternative effective date of 
September 1987 for the grant of service connection for both 
his low back disability and right lower extremity sciatica.  
Therefore, it appears as if the Veteran is claiming that an 
earlier effective date is warranted for right lower extremity 
sciatica on the basis that it has continuously coincided with 
his lower back disability.
 
The RO granted service connection for right lower extremity 
sciatica in a December 2007 rating decision based on a 
November 2007 VA examination report which reveals that the 
Veteran experienced right sided sciatica.  Thus, service 
connection was granted in light of the fact that the RO was 
granting service connection for disc disease of the 
lumbosacral spine and that under the general rating formula 
for rating diseases and injuries of the spine, separate 
evaluations are warranted for neurologic manifestations of 
spinal disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 
5242-5243, Note 1 (2009).  

The Veteran never submitted a formal claim for right lower 
extremity sciatica, nor is there any prior communication in 
the record that could be considered an informal claim for VA 
compensation for the same.  Private medical records, 
including a July 2002 examination report from Dr. Ruby, a 
January 2006 spinal MRI report from Jefferson Radiology, and 
February and March 2006 letters from Dr. Breslin and Dr. 
Marek indicate that the Veteran experienced right leg pain 
and numbness.  However, treatment records cannot constitute a 
claim for service connection.  MacPhee v. Nicholson, 459 F.3d 
1323 (Fed. Cir. 2006).

As the Veteran did not submit a claim for service connection 
for right lower extremity sciatica and the RO granted service 
connection in light of his July 7, 2006 petition to reopen 
the claim for service connection for a low back disability, 
this is the earliest possible effective date.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.
Therefore, the Board finds that there is simply no basis upon 
which to justify granting an effective date earlier than July 
7, 2006 and the claim for an earlier effective date for 
service connection for sciatica of the right lower extremity 
must be denied.  






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for an esophagus disability 
is granted.

Entitlement to an effective date earlier than July 7, 2006 
for the grant of service connection for disc disease of the 
lumbosacral spine is denied.

Entitlement to an effective date earlier than July 7, 2006 
for the grant of service connection for gastritis is denied.

Entitlement to an effective date earlier than February 28, 
2006 for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than July 7, 2006 
for the grant of service connection for right lower extremity 
sciatica is denied.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran's medical records include numerous 
reports of neurological deficits of the bilateral upper and 
lower extremities.  The most recent clinical evidence of a 
neurological condition of the bilateral upper and lower 
extremities is Dr. Ruby's July 2002 examination report which 
indicates that the Veteran reported numbness in his arms and 
a November 2007 VA examination report which noted that the 
Veteran experienced right-sided sciatica, that he had 
decreased tactile sensation in the right S1 distribution, and 
that knee and ankle reflexes were somewhat diminished (1+) 
bilaterally.  During the October 2009 hearing, the Veteran 
testified that he had been diagnosed with peripheral 
neuropathy several years prior to the October 2009 hearing.

While the Veteran, as a lay person, is not competent to 
diagnose a neurological condition, he is competent to report 
a contemporaneous diagnosis and symptoms of the condition.  
Jandreau, 492 F.3d at 1376-7; Buchanan, 451 F.3d at 1331.

The Veteran's service treatment records reveal that he 
injured his back in 1973 due to an automobile accident.  
Furthermore, he testified during the October 2009 hearing 
that his neurological symptoms first began when he hurt his 
back in service and that they had continued and gotten worse 
since that time.  

In sum, the record contains evidence of a current 
neurological condition, an in-service back injury, and 
continuity of neurological symptomatology in the years since 
service.  An examination is needed to obtain a medical 
opinion as to whether the Veteran has a current neurological 
disability related to service.

Furthermore, a February 2007 Social Security Administration 
(SSA) notice of award indicates that the Veteran had been 
receiving SSA disability benefits.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
there has been a determination with regard to SSA benefits, 
the records concerning that decision must be obtained.  Tetro 
v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's 
disability determination and any related medical records have 
not yet been associated with the claims file, a remand is 
also necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to 
make the decision.

2.  Schedule the Veteran for a VA 
neurological examination to determine the 
nature and etiology of any current 
neurological disability.  All indicated 
tests and studies should be conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is at least as
likely as not (50 percent probability or 
more) that any current neurological 
disability is etiologically related to 
the Veteran's in-service back injury or 
any other in-service disease or injury.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.
3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


